
QuickLinks -- Click here to rapidly navigate through this document

EXHIBIT 10.6


AMENDMENTS TO THE
TYCO INTERNATIONAL LTD.
SUPPLEMENTAL EXECUTIVE RETIREMENT PLAN


        Effective as of April 15, 2003, the Tyco Supplemental Executive
Retirement Plan is amended as follows:

1.    Section 2(h) is amended to read as follows:

"Committee" means the Tyco International (US) Inc. Administrative Committee or
any other person duly authorized by the Company or TIL who shall have authority
to administer the Plan.

2.    Section 11 is amended and restated to read as follows:

11.    Claims Procedure.

        (a)    Presentation of Claim.    Any Participant or Beneficiary of a
deceased Participant or their authorized representative (such Participant,
Beneficiary or their authorized representative being referred to below as a
"Claimant") may deliver to the Committee a written claim for a determination
with respect to the amounts distributable to such Claimant from the Plan. If
such a claim relates to the contents of a notice received by the Claimant, the
claim must be made within 60 days after such notice was received by the
Claimant. All other claims must be made within 180 days of the date on which the
event that caused the claim to arise occurred. The claim must state with
particularity the determination desired by the Claimant.

        (b)    Notification of Decision.    The Committee shall consider a
Claimant's claim within 90 days. If special circumstances apply, the 90-day
period may be extended by an additional 90 days, provided that written notice of
the extension is provided to the Claimant during the initial 90-day period and
such notice indicates the special circumstances requiring an extension of time
and the date by which the Committee expects to render its decision on the claim.

        If the Committee wholly or partially denies the claim, the Committee
shall provide written notice to the Claimant within the time limitations of the
immediately preceding paragraph. Such notice shall set forth the extent to which
the Committee has, in whole or in part, rejected the claim, and shall set forth,
in a manner calculated to be understood by the Claimant:

        (A)    the specific reason(s) for the denial of the claim, or any part
of it;

        (B)    specific reference(s) to pertinent provision(s) of the Plan upon
which such denial was based;

        (C)    a description of any additional material or information necessary
for the Claimant to perfect the claim, and an explanation of why such material
or information is necessary;

        (D)    an explanation of the claim review procedure set forth in
(c) below; and

        (E)    a statement of the Claimant's right to bring a civil action under
section 502(a) of ERISA if the claim denial is appealed to the Committee and the
Committee fully or partially denies the claim.

        (c)    Review of a Denied Claim.    A Claimant whose application for
benefits is denied may request a full and fair review of the decision denying
the claim by filing, in accordance with such procedures as the Committee may
establish, a written appeal which sets forth the documents, records, argument,
and other information relating to the claim upon which the appeal is based
within 60 days after receipt of the notice of the denial from the Committee. In
connection with such appeal and upon written request by the Claimant, a Claimant
may review (or receive free copies of) all documents, records, or other
information relevant to the Claimant's claim for benefit, all in accordance with
such procedures as the

--------------------------------------------------------------------------------



Committee may establish. If a Claimant fails to file an appeal within such
60-day period, he or she will have no further right to appeal.

        (d)    Decision on Review.    A decision on the appeal by the Committee
shall include a review by the Committee that takes into account all comments,
documents, records, and other information submitted by the Claimant relating to
the claim, without regard to whether such information was submitted or
considered in the initial claim determination. The Committee shall render its
decision on the appeal not later than 60 days after the receipt by the Committee
of the appeal. If special circumstances apply, the 60-day period may be extended
by an additional 60 days, provided that written notice of the extension is
provided to the Claimant during the initial 60-day period and such notice
indicates the special circumstances requiring an extension of time and the date
by which the Committee expects to render its decision on the claim on appeal.

        If the Committee wholly or partly denies the claim on appeal, the
Committee shall provide written notice to the Claimant within the time
limitations of the immediately preceding paragraph. Such notice shall set forth:

        (i)    the specific reasons for the denial of the claim;

        (ii)    specific reference to pertinent provisions of the Plan on which
the denial is based;

        (iii)    a statement of the Claimant's right to receive, upon request
and free of charge, reasonable access to, and copies of, all documents, records,
and other information relevant to the Claimant's claim for benefits; and

        (iv)    a statement of the Claimant's right to bring a civil action
under section 502(a) of ERISA.

        The foregoing claims procedures described in this Section 11 shall be
administered in accordance with section 503 of ERISA and the regulations and
guidance issued thereunder. Any written notice required to be given to the
Claimant may, at the option of the Committee and in accordance with guidance
issued under sections 503 and 102 of ERISA, be provided electronically.

        (e)    Legal Action.    A Claimant's compliance with the foregoing
provisions of this Section 11 is a mandatory prerequisite to a Claimant's right
to commence any legal action with respect to any claim for benefits under this
Plan.

        (f)    Notwithstanding any other provision of this Plan to the contrary,
the Company and/or TIL shall retain the authority to make decisions with respect
to claims and appeals made by Participants whom the Company and/or TIL has
claims against or might have claims against in the future based on wrongful acts
committed by such Participants.

3.    Section 13 is hereby amended to read as follows:

        13.    Termination and Modification.    Either the Company, by action of
the Board of Directors or any delegate thereof, or the Committee, may terminate
or amend this Plan at any time. In the case of a Plan termination, the Committee
will provide written notice to each Participant. A termination of the Plan shall
have no effect other than to eliminate the right of each Participant to have
additional amounts credited to his or her Account pursuant to Section 3. Except
for such "prospective" termination, the Plan may not be amended, modified,
waived, discharged or terminated, in a way which materially and adversely
affects a Participant's previously accrued benefit, except by mutual consent of
the Company and the Participant or Participants affected thereby, which consent
shall be evidenced by an instrument in writing, signed by the party against
which enforcement of such amendment, modification, waiver, discharge or
termination is sought.

[Remainder of page intentionally left blank.]

2

--------------------------------------------------------------------------------



        IN WITNESS THEREFORE, this document has been signed on behalf of the
Administrative Committee by its duly authorized representative this 24th day of
December, 2003.


 
 
TYCO INTERNATIONAL (US) INC.
ADMINISTRATIVE COMMITTEE
 
 
By:
/s/  JANE GREENMAN            

--------------------------------------------------------------------------------

Jane Greenman
Chairman, Adminstrative Committee

3

--------------------------------------------------------------------------------





QuickLinks


AMENDMENTS TO THE TYCO INTERNATIONAL LTD. SUPPLEMENTAL EXECUTIVE RETIREMENT PLAN
